U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2010 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 33-19961 Santeon Group, Inc. (Exact name of registrant as specified in its charter) Delaware 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11710 Plaza America Drive, Suite 2000, Reston, Virginia 20190 (Address of principal executive offices, including zip code) (703) 970-9200 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of November 19, 2010, there were 345,773,042 shares of the issuer’s common stock outstanding. SANTEON GROUP, INC. FORM 10-Q for September 30, 2010 INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets as of September 30, 2010 (unaudited), and December31, 2009 (audited) 4 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 (unaudited) and 2009 (unaudited) 5 Consolidated Statement of Stockholder (Deficit) Equity for the Three and Nine Months Ended September 30, 2010 (unaudited) 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 (unaudited) and 2009 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4T.Controls and Procedures. 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults upon Senior Securities. 25 Item 4. Submission of Matters to a Vote of Security Holders. 25 Item 5. Other Information. 25 Item 6. Exhibits. 26 Signatures 26 2 SANTEON GROUP, INC. SEC FORM 10-Q FOR SEPTEMBER 30, 2009 Cautionary Statement Concerning Forward Looking Statements: The information in this report contains forward-looking statements. All statements other than statements of historical fact made in this report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. These forward-looking statements can be identified by the use of words such as “believes,” “estimates,” “could,” “possibly,” “probably,” anticipates,“ “projects,” “expects,” “may,” “will,” or “should” or other variations or similar words. No assurances can be given that the future results anticipated by the forward-looking statements will be achieved. Forward-looking statements reflect management’s current expectations and are inherently uncertain. Our actual results may differ significantly from management’s expectations. The following discussion and analysis should be read in conjunction with our financial statements, included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. 3 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SANTEON GROUP, INC. CONSOLIDATED BALANCE SHEETS September 30, 2010 and December 31, 2009 9/30/2010 (unaudited) 12/31/2009 Current Assets Cash $ $ Accounts Receivable - Total Current Assets Non Current Assets Fixed Assets, net of Depreciation Software and Other Intangibles Total Non Current Assets TOTAL ASSETS $ $ Current Liabilities Accounts Payable Notes Payable Notes Payable, Related Parties Total Current Liabilities Total Liabilities Capital/Owners' Equity Preferred stock, $.001 par value; 50,000,000 shares authorized, -0- and -0- shares inssued and outstanding - - Common Stock, Par Value $.001; 700,000,000 Shares Authorized;345,623,355 and 149,428,053 Shares Issued and Outstanding Additional Paid in Capital Retained Earnings (Deficit) ) ) Subscription Agreement - ) Treasury Stock ) - Total Equity ) TOTAL LIABILITIES & EQUITY $ $ The accompanying notes are an integral part of these statements 4 SANTEON GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2010 and 2009 Three Months Ended September 30 Nine Months Ended September 30 2010 (unaudited) 2009 (unaudited) Restated 2010 (unaudited) 2009 (unaudited) Restated Revenues $ Operating Expense Compensation Expense General & Administrative Depreciation & Amortization Professional & Consulting Fees Total Operating Expense Net loss before Discontined Operations ) ) ) Discontinued Operations ) ) Net loss charged to common shareholders ) $ ) $ ) Net loss applicable to common shareholders Basic and diluted $ $ ) $ ) $ ) Weighted Average number of shares outstanding Shares Outstanding The accompanying notes are an integral part of these statements 5 SANTEON GROUP, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ (DEFICIT) EQUITY For the Nine Months Ended September 30, 2010 Common Stock Additional Subscription Treasury Accumulated Shares Amount Paid In Capital Receivable Stock Deficit Total Balance, December 31, 2009 $ $ $ ) $
